Citation Nr: 1116722	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depression, claimed as a nervous condition. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO) which denied service connection for depression, claimed as a nervous condition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.

An October 2007 Social Security Administration (SSA) notice of decision shows that the Veteran is currently in receipt of SSA benefits due to a combination of disabilities, to include major depressive disorder.  The SSA decision cited VA treatment records, as well as psychiatric evaluations completed by Dr. E.G. and Dr. B.T.  SSA medical records, however, have not been associated with the claims file.   SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); See also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Additionally, the United States Court of Appeals for Veterans Claims (CAVC) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Thus, the Board finds that a remand for all medical records held by SSA is necessary.

On remand, the RO/AMC should obtain any updated psychiatric treatment reports from the VA Medical Center in San Juan, Puerto Rico and should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

The Veteran should be afforded an opportunity to submit additional evidence in support of his claims.  The RO/AMC should take any additional development as deemed necessary.  If additional evidence associated with the claims file shows that the Veteran's major depressive disorder may be related to service and the RO/AMC finds that a VA examination is necessary for disposition of the claim, the Veteran should be afforded such.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request, from the SSA, all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The RO/AMC should obtain treatment records from the VA Medical Center in San Juan, Puerto Rico which pertain to the Veteran's claimed psychiatric disability and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

3.  After all available evidence has been associated with the claims file, the RO/AMC should review the evidence and determine if further development is warranted.  The RO/AMC should take any additional development as deemed necessary.  If the RO/AMC finds that a VA examination is necessary for disposition of the claim, the Veteran should be afforded such.

4.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


